ORDER
The State Bar of Nevada, Disciplinary Board, Southern District, has petitioned this court to impose the stated form of discipline contained in the conditional plea of guilty tendered by Ronald L. Warren, Attorney at Law. The conditional plea of guilty has been approved by six members of the Disciplinary Board. See SCR 113(1).
Good cause appearing, the conditional plea is approved and the petition is granted. Accordingly, we
ORDER that Ronald L. Warren, Attorney at Law, be suspended from the practice of law for a period of seven years, and that at the conclusion of this seven-year period, Ronald L. Warren may petition this court for reinstatement.
It is further
ORDERED that during the period of his suspension, Ronald L. Warren must comply with the following conditions:
1. That he violate no criminal law;
2. That he not take part in any conduct involving civil fraud, conversion, misrepresentation, dishonesty, deceit or moral turpitude;
3. That he not practice law; and that he not be employed in any capacity in any law office except with the prior approval of the Disciplinary Board, if it should hereafter appear that law office employment would further his rehabilitation;
4. That he comply with all provisions of Nevada Supreme Court Rule 116;
5. That he pay the costs of the investigation and prosecution of this matter, incurred by the State Bar of Nevada, including staff and Bar Counsel fees, in the amount of One *902Thousand Six Hundred Sixteen Dollars and Fifty Eight Cents ($1,616.58);
6. That said costs shall be paid within seven (7) years to the State Bar of Nevada at its Reno, Nevada, office; and
7. That he have no association of any kind with any of the individuals involved in the circumstances giving rise to these disciplinary proceedings.
Mowbray, C. J., and Thompson, Gunderson, Manou-kian, and Batjer, JJ.